DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-21 and 31 in the reply filed on 8/10/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions.  
The requirement is still deemed proper and is therefore made FINAL.
2.	Claims 22-30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/28/2021 has been considered by the examiner.
Claim Objections
4.	Claims 2-9 and 11-20 are objected to because of the following informalities: 
5.	Claims 2-9 recite “The device as in Claim X”.  The word “Claim” should not be capitalized.  Also, there is a comma missing after the claim number (X) which introduces the next part of the respective claim.  Thus, these claims should read as “The device as in claim X,”.  
6.	Claims 11-20 recite “The assembly as in Claim X”.  The word “Claim” should not be capitalized.  Also, there is a comma missing after the claim number (X) which introduces the next part of the respective claim.  Thus, these claims should read as “The assembly as in claim X,”.   
7.	Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a carpet evacuation cleaning machine” in claim 21; “an accessory apparatus” in claim 21; and “performing a means for cleaning” in claim 21.  According to applicant’s disclosure, “a carpet evacuation cleaning machine” will be interpreted as vacuum cleaning system and “an accessory apparatus” will be interpreted as tread engagement assembly that includes gaskets.  However, “performing a means for cleaning” is unclear. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 1 recites the limitation "the escalator and travelator tread" in lines 10-11 and 12.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the escalator and travelator treads”.
14.	Claim 1 recites the limitation "the vacuum evacuation manifolds" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the vacuum evacuation manifold”. 
15.	Claim 1 recites the limitation "the grooves" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the plurality of grooves”. 
16.	Claim 1 recites the limitation "the escalator and travelator groove passages" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “escalator and travelator groove passages”. 
17.	Claim 1 recites the limitation "the suction" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the suction source”. 
18.	Claim 7 recites the limitation "the escalator and travelator tread grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the plurality of grooves of the escalator and travalator treads”.
19.	Claim 10 recites the limitation "the suction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “a suction source”. 
20.	Claim 10 recites the limitation "the groove passages " in second to last line.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “groove passages”. 
21.	Claim 15 recites the limitation "the oleophilic foam gaskets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the oleophilic foam of the front and rear gaskets”.
22.	Claim 18 recites the limitation "the front has" in the first line, which is unclear. Also, there is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the front gaskets have”.
23.	Claim 19 recites the limitation "the rear gasket plurality of teeth" in the first line, which is unclear.  Also, there is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the plurality of teeth of the rear gaskets”.
24.	Claim 20 recites the limitation "the vacuum spray manifold" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “a vacuum spray manifold”.
25.	Regarding claim 21, claim limitation “performing a means for cleaning” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because is the limitation step plus function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
26.	Claim 31 recites the limitation "the vacuum evacuation manifolds" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the vacuum evacuation manifold”. 
27.	Claim 31 recites the limitation "the grooves" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the plurality of grooves”. 
28.	Claim 31 recites the limitation "the escalator and travelator groove passages" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “escalator and travelator groove passages”. 
29.	Claim 31 recites the limitation "the rear gasket" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “a rear gasket”. 
30.	Claim 31 recites the limitation "stationary comb structure" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “a rear gasket”. 
31.	Claim 31 recites the limitation "the forward gasket" in line 17 and lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “a front gasket” and “the front gasket” respectively.  
32.	Claim 31 recites the limitation "stationary comb" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the stationary comb structure”. 
33.	Claim 31 recites the limitation "the suction" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “the suction source”. 
34.	Due to their dependency from claim 1, claims 2-6 and 8-9 are also rejected under 112 paragraph b. 
35.	Due to their dependency from claim 10, claims 11-14 and 16-17 are also rejected under 112 paragraph b. 
Claim Rejections - 35 USC § 102
36.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


37.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern (U.S Patent 5,715,565).
38.	Regarding claim 21, Kern teaches a device (10, fig 1) for cleaning escalator and travelator treads (abstract) comprising: a carpet evacuation cleaning machine (19) modified with an accessory apparatus (22,23) performing a means for cleaning escalator and travelator treads (col 3 lines 15-50).
Claim Rejections - 35 USC § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claims 1-2, 7-9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (U.S Patent 5,715,565) and further in view of Meier et al. (WO 99/48792) and Hengst et al. (PG Pub U.S 2016/0244300).
42.	Regarding claim 1, Kern teaches a device for cleaning escalator and travelator treads (abstract and fig 1) comprising: a source of cleaning solution (implicitly taught by connection 17, col 3 lines 15-20); a suction source (19) (col 3 lines 15-20); a tread engagement assembly (10) comprising: a cleaning solution sprayer (15) connected to the source of cleaning solution (col 3 lines 10-20) comprising a sprayer nozzle (16) col 3 lines 15-20), wherein the cleaning solution sprayer sprays cleaning solution into a vacuum spray manifold (col 3 lines 15-20) (the portion within casing 11 in which the sprayer sprays cleaning solution towards brush reads on vacuum spray manifold); a vacuum evacuation manifold (20) connected to the suction source (col 3 lines 15-20 and lines 35-45); front and rear gaskets (23 and 22 respectively) which mate with a plurality of grooves of the escalator and travelator treads (col 3 lines 20-25), wherein the vacuum spray manifold and the vacuum evacuation manifold are substantially sealed against the plurality of grooves of the escalator and travelator treads (abstract, col 1 lines 50-65 and col 3 lines 20-30) and communicate through escalator and travelator groove passages (col 3 lines 25-40); whereby the tread engagement assembly forms a vacuum seal against escalator and travelator treads (col 3 lines 40-50) and cleans the escalator and travelator treads by spraying cleaning solution onto the treads (col 3 lines 35-50) which is extracted by the suction source (col 3 lines 40-50). 
43.	Although Kern teaches the cleaning solution sprayer having a sprayer nozzle, it fails to specifically teach the cleaning solution sprayer comprising a plurality of sprayer nozzles.  However, Meier also teaches a system for cleaning escalator and travellator threads wherein it is known for the cleaning solution sprayer to comprise a plurality of spray nozzles (page 6 paragraph 5, fig 3B, plurality of small outlets for plurality of jets 25, reads on plurality of sprayer nozzles) in order to spray the cleaning solution in different directions for effective cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprayer of Kern to include a plurality of nozzles as taught by Meier in order to spray the cleaning solution in different directions for effective cleaning.  
44.	Although the present combination of Kern and Meier teaches suctioning the used cleaning solution and debris, it fails to teach a recovery tank for storing extracted cleaning solution; and the cleaning solution stored for disposal in the recovery tank after extraction by suction.  However, Hengst also teaches a system for cleaning escalators wherein it is known to include a recovery container for storing suctioned fluid and debris (para 0018, 0022, and 0064) in order for it to be later disposed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the present combination of Kern and Meier by including a recovery tank as suggested by Hengst in order to store the cleaning solution and debris after extraction by suction to be later disposed.
45.	Regarding claim 2, the present combination of Kern, Meier, and Hengst teaches side skirt vacuum gaskets (casing parts 11.1) connecting the front and rear gaskets (col 3 lines 24-27 of Kern).
46.	Regarding claim 7, the present combination of Kern, Meier, and Hengst teaches wherein the front and rear gaskets comprise at least a plurality of teeth (22.1 and 23.1 in figs 2-3 of Kern) which mate against the plurality of grooves of the escalator and travalator treads (col 3 lines 24-33 of Kern).
47.	Regarding claim 8, the present combination of Kern, Meier, and Hengst teaches wherein the plurality of teeth are of a generally square cross-sectional shape (col 3 lines 24-33; seen by figs 2-3 of Kern).
48.	Regarding claim 9, the present combination of Kern, Meier, and Hengst teaches a scrubber brush assembly (13) (col 3 lines 20-30 and 35-40 of Kern), separating the vacuum spray manifold (portion of 11 that is to left of 13 in fig 1 of Kern) from the vacuum evacuation manifold (20) (fig 1 of Kern) except by communication through the escalator and travelator groove passages (col 3 lines 35-45 of Kern; brush not sealing away groove passages from both sides for debris to be broken up and then suctioned).
49.	Regarding claim 31, Kern teaches a device for cleaning escalator and travelator treads (abstract and fig 1) comprising: a source of cleaning solution (implicitly taught by connection 17, col 3 lines 15-20); a suction source (19) (col 3 lines 15-20); a tread engagement assembly (10) comprising: a cleaning solution sprayer (15) connected to the source of cleaning solution (col 3 lines 10-20) comprising a sprayer nozzle (16) col 3 lines 15-20), wherein the cleaning solution sprayer sprays cleaning solution into a vacuum spray manifold (col 3 lines 15-20) (the portion within casing 11 in which the sprayer sprays cleaning solution towards brush reads on vacuum spray manifold); a vacuum evacuation manifold (20) connected to the suction source (col 3 lines 15-20 and lines 35-45); front and rear gaskets (23 and 22 respectively) which mate with a plurality of grooves of the escalator and travelator tread (col 3 lines 20-25), wherein the vacuum spray manifold and the vacuum evacuation manifold are substantially sealed against the plurality of grooves of the escalator and travelator tread (abstract, col 1 lines 50-65 and col 3 lines 20-30) and communicate through escalator and travelator groove passages (col 3 lines 25-40); whereby the tread engagement assembly forms a vacuum seal against escalator and travelator treads (col 3 lines 40-50) and cleans the escalator and travelator treads by spraying cleaning solution onto the treads (col 3 lines 35-50) which is extracted by the suction source (col 3 lines 40-50).
50.	Since Kern teaches front and rear gaskets are comb like which mate with the plurality of grooves of the escalator and travelator tread of a moving escalator wherein the device is designed so that one side can drive close to the lateral edge of the stairway steps or plates (col 3 lines 50-60) and that the guiding device which can be one side of the device (such as behind rear grooves 22 in fig 1) and keeps the device in a defined, lateral position (col 4 lines 1-20), it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the rear gasket is configured to abut against a stationary tread comb structure at a bottom or a top of the escalator and travelator, wherein when the device is engaged with the escalator and travelator tread during operation of the escalator and travelator, the rear gasket contact with the stationary tread comb structure when the device is engaged with the front gasket and rear gasket positioned with the front gasket facing oncoming escalator and travelator treads and the rear gasket blocking motion of the device by direct contact with the stationary tread comb structure in order to ensure that the targeted portion is entirely cleaned.   
51.	Although Kern teaches the cleaning solution sprayer having a sprayer nozzle, it fails to specifically teach the cleaning solution sprayer comprising a plurality of sprayer nozzles.  However, Meier also teaches a system for cleaning escalator and travellator threads wherein it is known for the cleaning solution sprayer to comprise a plurality of spray nozzles (page 6 paragraph 5, fig 3B, plurality of small outlets for plurality of jets 25, reads on plurality of sprayer nozzles) in order to spray the cleaning solution in different directions for effective cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprayer of Kern to include a plurality of nozzles as taught by Meier in order to spray the cleaning solution in different directions for effective cleaning.  
52.	Although the present combination of Kern and Meier teaches suctioning the used cleaning solution and debris, it fails to teach a recovery tank for storing extracted cleaning solution; and the cleaning solution stored for disposal in the recovery tank after extraction by suction.  However, Hengst also teaches a system for cleaning escalators wherein it is known to include a recovery container for storing suctioned fluid and debris (para 0018, 0022, and 0064) in order for it to be later disposed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the present combination of Kern and Meier by including a recovery tank as suggested by Hengst in order to store the cleaning solution and debris after extraction by suction to be later disposed.
53.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (U.S Patent 5,715,565), Meier et al. (WO 99/48792) and Hengst et al. (PG Pub U.S 2016/0244300) and further in view of Baumhakel (PG Pub U.S 2006/0191097).
54.	Regarding claim 3, although the present combination of Kern, Meier, and Hengst teaches a scrubber brush assembly (13) that separates vacuum spray manifold from the vacuum evacuation manifold except by communication through the escalator and travelator groove passages (col 3 lines 20-30 and 35-45 of Kern), it fails to specifically teach a bridge pad separating the vacuum spray manifold from the vacuum evacuation manifold.  However, Baumhakel also teaches that the brush assembly can also include pads connected to support arm (reads on bridge pad) (fig 2; para 0051) that separates vacuum spray manifold (37 in fig 2, para 0038) from the vacuum evacuation manifold (7 in fig 2, para 0035 and 0038) for enhanced cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brush assembly of the present combination of Kern, Meier, and Hengst to include a bridge pad as taught by Baumhakel in order to enhance cleaning, such that the bridge pad separates vacuum spray manifold from the vacuum evacuation manifold except by communication through the escalator and travelator groove passages.      
55.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (U.S Patent 5,715,565) and further in view of Meier et al. (WO 99/48792) and Hengst et al. (PG Pub U.S 2016/0244300) and Rosenbaum et al. (PG Pub U.S 2015/0259178).
56.	Regarding claim 4, the present combination of Kern, Meier, and Hengst fails to teach wherein the front and rear gaskets are constructed of a hydrophobic material.  However, Rosenbaum teaches a system for cleaning escalators wherein it is known to include material (gaskets) that align with channels and ribs of the escalator wherein the material is constructed of hydrophobic material (para 0032) in order to remove stubborn dirt and debris without water content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaskets of the present combination of Kern, Meier, and Hengst to be constructed to a hydrophobic material as taught by Rosenbaum in order to remove stubborn dirt and debris without water content.     
57.	Regarding claim 5, the present combination of Kern, Meier, and Hengst fails to teach wherein the front and rear gaskets are constructed of an elastomer.  However, Rosenbaum teaches a system for cleaning escalators wherein it is known to include material (gaskets) that align with channels and ribs of the escalator wherein the material is constructed of an elastomer (para 0032, rubber reads on elastomer) in order to remove stubborn dirt and debris.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaskets of the present combination of Kern, Meier, and Hengst to be constructed to an elastomer as taught by Rosenbaum in order to remove stubborn dirt and debris.     
58.	Regarding claim 6, the present combination of Kern, Meier, and Hengst fails to teach wherein the front and rear gaskets are constructed of an oleophilic foam, whereby the front and rear gaskets absorb oil from the escalator and travelator treads but do not absorb a water based cleaning solution extracted during cleaning operation.  However, Rosenbaum teaches a system for cleaning escalators wherein it is known to include material (gaskets) that align with channels and ribs of the escalator wherein the material may be constructed of foam and/or hydrophobic material (para 0032) and wherein another embodiment of Rosenbaum teaches it is desirable to remove oil buildup (para 0005) in order to use the material to selectively remove desired buildup such as dirt/debris comprising oil and not water.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaskets of the present combination of Kern, Meier, and Hengst to be constructed of an oleophilic foam as suggested by Rosenbaum in order for the front and rear gaskets to absorb oil from the escalator and travelator treads but not absorb a water based cleaning solution extracted during cleaning operation.  
59.	Claims 10-11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (U.S Patent 5,715,565) and further in view of Meier et al. (WO 99/48792). 
60.	Regarding claim 10, Kern teaches an escalator and travelator tread cleaning accessory for vacuum evacuation cleaners (abstract and fig 1) comprising: a tread engagement assembly (10) comprising: a cleaning solution sprayer (15) connected to a source of cleaning solution (col 3 lines 10-20, source implicitly taught by connection 17), a spray nozzle (16) (col 3 lines 15-20), a vacuum evacuation manifold (rotation space 18 along with tube 20) connected to a suction source (19) (col 3 lines 15-20 and lines 35-45); front and rear gaskets (23 and 22 respectively) which mate with escalator and travellator tread grooves in an escalator and travelator tread (col 3 lines 20-25), wherein the vacuum and evacuation manifold mates against the escalator and travelator tread (space 18 in contact with the tread to be cleaned); whereby when operated in conjunction with an evacuation cleaning apparatus (19), the tread engagement assembly forms a vacuum seal against escalator and travellator treads and cleans the treads and cleans the treads by spraying cleaning solution onto groove passages of the treads which is extracted by the suction source (col 3 lines 25-50).  
61.	Although Kern teaches a spray nozzle, it fails to specifically teach a plurality of spray nozzles.  However, Meier also teaches a system for cleaning escalator and travellator threads wherein it is known for the cleaning solution sprayer to comprise a plurality of spray nozzles (page 6 paragraph 5, fig 3B, plurality of small outlets for plurality of jets 25, reads on plurality of sprayer nozzles) in order to spray the cleaning solution in different directions for effective cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprayer of Kern to include a plurality of nozzles as taught by Meier in order to spray the cleaning solution in different directions for effective cleaning.  
62.	Regarding claim 11, the present combination of Kern and Meier teaches side skirt vacuum gaskets (casing parts 11.1) connecting the front and rear gaskets (col 3 lines 24-27 of Kern).
63.	Regarding claim 16, the present combination of Kern and Meier teaches wherein the front and rear gaskets comprise at least a plurality of teeth (22.1 and 23.1 in figs 2-3 of Kern) which mate against the escalator and travelator tread grooves (col 3 lines 24-33 of Kern).
64.	Regarding claim 17, the present combination of Kern and Meier teaches wherein the plurality of teeth are of a generally square cross-sectional shape (col 3 lines 24-33; seen by figs 2-3 of Kern).
65.	Regarding claim 20, the present combination of Kern and Meier teaches a scrubber brush assembly (13) (col 3 lines 20-30 and 35-40 of Kern), separating a vacuum spray manifold (portion of 11 that is to left of 13 in fig 1 of Kern) from the vacuum evacuation manifold (20) (fig 1 of Kern) except by communication through the escalator and travelator groove passages (col 3 lines 35-45 of Kern; brush not sealing away groove passages from both sides for debris to be broken up and then suctioned).
66.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (U.S Patent 5,715,565) and Meier et al. (WO 99/48792) and further in view of Baumhakel (PG Pub U.S 2006/0191097).
67.	Regarding claim 12, although the present combination of Kern and Meier teaches a scrubber brush assembly (13) that separates vacuum spray manifold from the vacuum evacuation manifold except by communication through the escalator and travelator groove passages (col 3 lines 20-30 and 35-45 of Kern), it fails to specifically teach a bridge pad separating the vacuum spray manifold from the vacuum evacuation manifold.  However, Baumhakel also teaches that the brush assembly can also include pads connected to support arm (reads on bridge pad) (fig 2; para 0051) that separates vacuum spray manifold (37 in fig 2, para 0038) from the vacuum evacuation manifold (7 in fig 2, para 0035 and 0038) for enhanced cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brush assembly of the present combination of Kern and Meier to include a bridge pad as taught by Baumhakel in order to enhance cleaning, such that the bridge pad separates vacuum spray manifold from the vacuum evacuation manifold except by communication through the escalator and travelator groove passages.      
68.	Claims 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (U.S Patent 5,715,565) and Meier et al. (WO 99/48792) and further in view of Rosenbaum et al. (PG Pub U.S 2015/0259178).
69.	Regarding claim 13, the present combination of Kern and Meier fails to teach wherein the front and rear gaskets are constructed of a hydrophobic material.  However, Rosenbaum teaches a system for cleaning escalators wherein it is known to include material (gaskets) that align with channels and ribs of the escalator wherein the material is constructed of hydrophobic material (para 0032) in order to remove stubborn dirt and debris without water content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaskets of the present combination of Kern and Meier to be constructed to a hydrophobic material as taught by Rosenbaum in order to remove stubborn dirt and debris without water content.     
70.	Regarding claim 14, the present combination of Kern and Meier fails to teach wherein the front and rear gaskets are constructed of an elastomer.  However, Rosenbaum teaches a system for cleaning escalators wherein it is known to include material (gaskets) that align with channels and ribs of the escalator wherein the material is constructed of an elastomer (para 0032, rubber reads on elastomer) in order to remove stubborn dirt and debris.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaskets of the present combination of Kern and Meier to be constructed to an elastomer as taught by Rosenbaum in order to remove stubborn dirt and debris.     
71.	Regarding claim 15, the present combination of Kern and Meier fails to teach wherein the front and rear gaskets are constructed of an oleophilic foam, whereby the front and rear gaskets absorb oil from the escalator and travelator treads but do not absorb a water based cleaning solution extracted during cleaning operation.  However, Rosenbaum teaches a system for cleaning escalators wherein it is known to include material (gaskets) that align with channels and ribs of the escalator wherein the material may be constructed of foam and/or hydrophobic material (para 0032) and wherein another embodiment of Rosenbaum teaches it is desirable to remove oil buildup (para 0005) in order to use the material to selectively remove desired buildup such as dirt/debris comprising oil and not water.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaskets of the present combination of Kern and Meier to be constructed of an oleophilic foam as suggested by Rosenbaum in order for the front and rear gaskets to absorb oil from the escalator and travelator treads but do not absorb a water based cleaning solution extracted during cleaning operation.  
72.	Regarding claim 18, the present combination of Kern and Meier fails to teach wherein the front gaskets have a front to rear length within the range of about 1/4 to 4 inches (10 cm). However, Rosenbaum teaches a system for cleaning escalators using ridges (gaskets teeth) that align with channels and ribs of the escalator wherein it is known for the teeth to have a length from 0.5 to 0.65 inches (claim 11) (reads on between .25 to 4 inches) in order to easily fit within the treads to be cleaned (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the front gaskets to have a front to rear length from 0.5 to 0.65 inches as taught by Rosenbaum in order to easily fit within the treads to be cleaned.  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
73.	Regarding claim 19, the present combination of Kern and Meier fails to teach wherein the plurality of teeth of the rear gaskets have a front to rear length in the range of 1/2 inches (1.27 cm) to 4 inches (10 cm).  However, Rosenbaum teaches a system for cleaning escalators using ridges (gaskets teeth) that align with channels and ribs of the escalator wherein it is known for the teeth to have a length of 0.5 to 0.65 inches (claim 11) (reads on between .5 to 4 inches) in order to easily fit within the treads to be cleaned (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth of the rear gaskets to have a front to rear length from 0.5 to 0.65 inches as taught by Rosenbaum in order to easily fit within the treads to be cleaned.  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
Conclusion
74.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714